In a habeas corpus proceeding, relator appeals from a judgment of the Supreme Court, Dutchess County, entered March 24, 1964, which dismissed the writ after a hearing and remanded him to respondent’s custody. Judgment affirmp.d, without costs. In our opinion, the delay of about nine months in imposing sentence was not long or unreasonable under the circumstances appearing in the record. (People ex rel. Harty v. Fay, 10 N Y 2d 374; People ex rel. Cassone v. Fay, 18 A D 2d 1095.)
Beldoek, P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.